Case 2:18-cv-09491-FMO-AS Document 20-6 Filed 01/24/19 Page 1 of 3 Page ID #:119




                         EXHIBIT F 
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                         EXHIBIT F 
Case 2:18-cv-09491-FMO-AS Document 20-6 Filed 01/24/19 Page 2 of 3 Page ID #:120




              2017




 To   whom           may


 We                             on         2015   we   had                       and           on

                           on                                                      and




 We     had                                                  2015

                                     and                            on   above

 we             be



 We                                  and                                                 AMS

 on




 Bob




 5656
                                        Case 2:18-cv-09491-FMO-AS Document 20-6 Filed 01/24/19 Page 3 of 3 Page ID #:121



                                           1                                            PROOF OF SERVICE

                                           2               I, Chris O'Meara, declare:

                                           3               I am a citizen of the United States and employed in County, California. I am over the age

                                           4   of eighteen years and not a party to the within-entitled action. My business address is 601 South

                                           5   Figueroa Street, Suite 2500, Los Angeles, California 90017-5704.

                                           6               I hereby certify that on January 24, 2019, I electronically filed the foregoing document

                                           7   with the Clerk of the Court using the ECF System which will send notification of such filing to

                                           8   the following parties:

                                           9
                                                          Prashanth Chennakesavan
                                          10               prashanth.chennakesavan@ltlattorneys.com,docket@ltlattorneys.com
601 SOUTH FIGUEROA STREET, SUITE 2500




                                                          Ahmed Jinnah
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11               andy.jinnah@dentons.com,tania.moyron@dentons.com,asolomon@solomoncramer.com,d
                                                           ocket.general.lit.LOS@dentons.com,christina.omeara@dentons.com
         DENTONS US LLP




                                          12              Samuel R Maizel
           (213) 623-9300




                                                           samuel.maizel@dentons.com,alicia.aguilar@dentons.com
                                          13
                                                          Tania M Moyron
                                          14               tania.moyron@dentons.com,chris.omeara@dentons.com
                                                          Andrew T Solomon
                                          15               asolomon@solomoncramer.com
                                                          Joedat H Tuffaha
                                          16               joe.tuffaha@ltlattorneys.com,joe.tuffaha@gmail.com,Docket@ltlattorneys.com
                                          17
                                                           I declare that I have been retained by a member of the bar of this Court at whose direction
                                          18
                                               this service was made.
                                          19

                                          20               Executed on January 24, 2019, at Los Angeles, California.

                                          21
                                                                                                                /s/Chris O’Meara
                                          22                                                                        Chris O'Meara
                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                               109766963\V-1
